Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 29-48 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Regarding claim 29, prior art of record or most closely prior art fails to disclose, “a docking interface configured to attach the aerial vehicle to a first alignment device of the first directive antenna; an alignment actuator configured to mechanically interface with the first alignment device and to actuate alignment of the first directive antenna based on an alignment control signal”. These features reflect the application’s invention and are not taught by the pertinent prior and arts Wennerlof (US 20170155456) and Priest (US 20160309337). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Wennerlof and Priest to include features of amended claim 29.
Dependent claims 30-43 are considered to be allowable by virtue of their dependencies on claim 29.
Regarding claim 44, prior art of record or most closely prior art fails to disclose, “attaching an unmanned aerial vehicle to a first alignment device of the first directive antenna; mechanically interfacing an alignment actuator, used in the aerial vehicle, with the first alignment device”. These features reflect the application’s invention and are not taught by the pertinent prior and arts Wennerlof (US 20170155456) and Priest (US 20160309337). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Wennerlof and Priest to include features of amended claim 44.
Dependent claims 45-48 are considered to be allowable by virtue of their dependencies on claim 44.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845